UNITED STATES DISTRICT COURT                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
 ------------------------------------------------------------ X      ELECTRONICALLY FILED
 JENNIFER FIGUEROA,                                           :      DOC #:
                                              Plaintiff,      :      DATE FILED: 7/29/2019
                                                              :
                            -against-                         :           18-CV-2144 (VEC)
                                                              :
  PROSPECT BILLIARDS CORP., individually :                                       ORDER
  and d/b/a PROSPECT BILLIARDS CAFÉ;                          :
  ANDRES JIMENEZ,                                             :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X
VALERIE CAPRONI, District Judge:

        Plaintiff Jennifer Figueroa sued her former employer, Prospect Billiards Corp.

(“Prospect”), and its principal, Andres Jimenez, for violation of federal, state, and local

employment-discrimination and wage-and-hour laws. 1 See Dkt. 7 (Am. Compl.). On May 15,

2019, Plaintiff filed a motion (a) to enforce a purported agreement between her and Defendants

Prospect and Jimenez to settle this case and (b) for attorney’s fees and costs associated with the

motion. See Dkts. 72-74. The next day, this Court referred Plaintiff’s motion to Magistrate

Judge Katharine H. Parker for the preparation of a report and recommendation pursuant to 28

U.S.C. § 636(b). See Dkt. 75. On July 12, 2019, Judge Parker recommended that Plaintiff’s

motion to enforce the purported settlement agreement be granted and that Plaintiff’s motion for

attorney’s fees and costs be denied. See Dkt. 90 (R&R). Under Fed. R. Civ. P. 72(b)(2), the

parties’ deadline to object to Judge Parker’s report was July 26, 2019. As of the date of this

order, no objection has been received from either party.

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28


1
        Another Defendant, Michael Martin, was voluntarily dismissed pursuant to a stipulation filed on July 1,
2019. See Dkt. 89.

                                                  Page 1 of 2
U.S.C. § 636(b)(1)(C). When specific objections are made, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.

R. Civ. P. 72(b)(3); see also, e.g., United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).

“Where no timely objection has been made by either party, a district court need only find that

there is no clear error on the face of the record in order to accept the Report and

Recommendation.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211 (S.D.N.Y. 2013)

(internal quotation marks omitted). Neither party has objected to the Report and

Recommendation, so the Court reviews it for clear error. The Court finds none.

                                         CONCLUSION

       Because review of the report reveals no clear error, the Court adopts the report in full,

grants Plaintiff’s motion to enforce the purported settlement agreement, and denies Plaintiff’s

motion for attorney’s fees and costs. No later than August 1, 2019, Plaintiff must submit a

proposed order for disposing of this case in light of the Court’s order enforcing the parties’

settlement.

       The Report and Recommendation having given the parties adequate warning, see Dkt. 90

(R&R) at 11, the parties’ failure to file written objections to the report precludes appellate review

of this decision. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).

       The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 72.



SO ORDERED.
                                                      _________________________________
Date: July 29, 2019                                   VALERIE CAPRONI
      New York, New York                              United States District Judge




                                            Page 2 of 2
